Pee Curiam,
The appellant was defendant in five distinct issues awarded by the court of common pleas to determine certain questions of fact arising in the distribution of a fund realized upon a sheriff’s sale of real estate. In each of these issues there was a different plaintiff. All the issues were tried before the same *431jury and a verdict was rendered in the plaintiff’s favor. Whether a final decree of distribution was made does not appear. See Reed’s Appeal, 71 Pa. 378, and Cake v. Cake, 106 Pa. 472. But even if an appeal from a judgment in a feigned issue will lie before final decree of distribution, the present motion to quash must prevail, because at the time the appeal was taken judgment had not been entered on the verdict in any of the issues, and in four of them had not been taken up to the present time. As to the seventh reason assigned in support of the motion to quash, we refer to the recent decision of this court in Commonwealth v. Schollenberger, 17 Pa. Superior Ct. 218.
Appeal quashed.